DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.  Claims 1-3 and 5-20 are now pending.  The Examiner acknowledges the amendments to claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 1 (“about 1 kiloamp to about 7.5 kiloamps”) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With respect to “about 1 kiloamp to about 7.5 kiloamps”, the specification (at paragraph [0041] of the publication) merely mentions such a range, followed by other ranges “about” or around the same range.  The term “about” is open-ended, and would appear to allow diversion from the claimed range, such as 0.75 or 0.9 being “about” 1, however this cannot be ascertained from the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Pascual-Leone .  
Regarding claim 2, the transcranial magnetic stimulation is delivered non-invasively as the coil resides exterior to the patient ([0033], [0036] and Fig. 1).  Regarding claim 3, the magnetic stimulation is delivered to a dorsolateral prefrontal cortex region [0034].  Regarding claim 4, the induction device is free from direct contact with the head region of the human (Fig. 1 and [0031]-[0033]).  Regarding claim 5, the induction device (treatment coil) comprises a first magnetic coil 110 ([0020], [0021] and Fig. 1).  
Regarding claims 6 and 8, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein the first and second coils each have a width ranging from about 40 millimeters to about 200 millimeters.  Pascual-Leone discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein a coil for carrying out the TMS procedure has a diameter ranging from 4 to 9 cm (40 mm to 90 mm) [0140].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a TMS coil as taught Walter, of coil diameters as suggested by Pascual-Leone, as Walter discloses the use of TMS coils for the provision of targeted brain stimulation [0033] and Pascual-Leone teaches that coils of diameters ranging from (40 mm to 90 mm) are critical in inducing currents at the site of stimulation in TMS procedures [0140].  
Regarding claim 7, the induction device comprises a second magnetic coil 120 ([0020], [0021] and Fig. 1).  Regarding claim 9, the magnetic stimulation has a magnetic 
Regarding claims 12 and 14, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein the initial course of one or more treatment sessions includes from about 6 treatment sessions to about 30 treatment sessions, wherein the time period between sessions is from about 6 hours to 1 month.  Pascual-Leone discloses a portable TMS device for delivering a TMS procedure to a targeted portion of a patient’s brain (see Abstract), wherein the initial course of one or more treatment sessions includes from about 6 to 30 treatment sessions (daily for 10 to 20 days) [0122] during an induction phase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an initial treatment course of 6 to 30 treatment sessions, administered daily, as taught by Pascual-Leone, in a method for effecting neurological tissue as suggested by Walter as Walter discloses that TMS provides such neurological effects and Pascual-Leone teaches that common to all therapeutic applications of TMS, stimulation is applied repeatedly for consecutive days [0122].  
Regarding claim 15, Walter discloses the invention as claimed, see rejection supra; however Walter fails to disclose wherein the magnetic stimulation is delivered to the human during a booster course of one or more treatment sessions after the initial course of one or more treatment sessions is completed.  Pascual-Leone discloses a 
Regarding claim 16, Walter and Pascual-Leone do not disclose explicitly that the magnetic stimulation is delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the booster course, however Walter and Pascual-Leone make such obvious as Walter discloses that the treatment sessions are delivered to the human for a time period ranging from about 15 minutes to about 2 hours per treatment session in the initial course (15 minute session [0050]).
Regarding claim 17, Pascual-Leone discloses wherein a time period completion of the initial course and initiation of the booster course ranges from about 1 month to about 1 year (this is construed as a time period between completion of the initial course 
Regarding claim 18, a time period between individual treatment sessions in the booster course ranges from about 1 month to about 1 year (Pascual-Leone teaches weekly to monthly maintenance sessions following the induction phase [0122]).
9.	Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (U.S. Pub. No. 2010/0036191) in view of Pascual-Leone et al. (U.S. Pub. No. 2010/0113959) and further in view of Williams et al. (U.S. Patent No. 10,449,384).  Regarding claims 10, 19 and 20, Walter and Pascual-Leone discloses the invention as claimed, see rejection supra; however the combination fails to disclose wherein one or more physiological parameters of the human are measured during delivery of the magnetic stimulation, after delivery of the magnetic stimulation or both, or balance of sympathetic or parasympathetic activities, or restoring heart rate variability. Williams et al. (hereinafter Williams) discloses TMS in order to stimulate specific areas of the patient’s brain to treat medical conditions such as depression and neuropathic pain (see Abstract), wherein heart rate variability is monitored/measured as such is treatment-responsive for resolution of prefrontal dysregulation and sympathetic/parasympathetic balance (col. 12, lines 3-8 and 60-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a physiological parameter such as heart rate variability as taught by Walter and Pascual-Leone, in a method for treating brain conditions as suggested by Williams as Walter recognizes the necessity of treating neurological, prefrontal brain conditions ([0004] and [0008]) and Williams teaches that heart rate .  

Response to Arguments
10.	Applicant’s arguments filed 7 October 2021 with respect to the rejection of claims 1-5, 7, 9, 11 and 13 under 35 U.S.C. 102(a)(1) citing Walter (‘191) have been fully considered and are not persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 citing Walter (‘191) in view of Pascual-Leone (‘959).  Applicant contends that the system of Pascual-Leone is a high current system with the disclosed range of 4 kA to 20 kA and the present claims (and instant invention) disclose that a low current system applied under the parameters required by claim 1 to the prefrontal cortex can improve a patient body’s ability to regulate functions controlled by the autonomic nervous system.  However, this argument is not persuasive.  As an initial matter, such arguments relating to “low” versus “high” would appear to be relative to a particular invention.  It does not appear that the state of the art references low current as a specific range and high current as a specific range.  Further, what Applicant appears to  argue to be “low current” in the claim (“about 1 kiloamp to 7.5 kiloamps”) is, in fact, covered by Pascual-Leone, as Pascual-Leone’s range covers 4 kA to 7.5 kA, thus Pascual-Leone does not solely teach “high current” as defined by Applicant  It is also noted that Applicant argues that claimed range of “about 1 kiloamp to about 3.5 kiloamps” in the first paragraph of page 2 (or “Page 6 of 7” in the Remarks), but the 

11.	Applicant’s arguments filed 7 October 2021 with respect to the rejection of claims 6, 8, 12 and 14-18 under 35 U.S.C. 103 citing Walter (‘191) in view of Pascual-Leone (‘959) have been fully considered and are not persuasive.  Applicant’s arguments are contingent upon those presented with respect to claim 1, which are maintained for the reasons noted above.  In view of the foregoing, the rejection of claims 6, 8, 12 and 14-18 under 35 U.S.C. 103 citing Walter (‘191) in view of Pascual-Leone (‘959) has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791